Citation Nr: 0949120	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.

The issue of entitlement to an increased rating for residuals 
of a chronic lumbar strain, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anxiety disorder is manifested by mild symptoms 
that do not cause occupational or social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for an anxiety disorder have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claims, in correspondence sent to the Veteran in 
September 2002, December 2007, and September 2008.  These 
letters told the Veteran that he could substantiate the 
claims with evidence that the disability had worsened, 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his increased 
rating claims, and identified his duties in obtaining 
information and evidence to substantiate his claims.  

The September 2008 letter further provided notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, pursuant to the holding in the Dingess 
decision.  The letter told him that he could substantiate the 
claims with evidence of the impact of his disability on 
employment. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

VCAA notice was provided after the initial adjudication of 
the claim.  The timing deficiency was cured by readjudication 
of the claim in supplemental statements of the case that were 
issued after the notice was provided.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Board initially notes the Veteran reported that he is in 
receipt of SSA benefits because of his back, neuropathy and 
diabetes.  (See August 2009 VA examination).  There is no 
evidence that the Veteran applied for SSA disability benefits 
based on a psychiatric disability nor has the Veteran 
indicated that these records would be relevant to the 
question of the appropriate ratings for his psychiatric 
disability.  Therefore, the Board finds that these records 
are not relevant to the claim.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

VA has obtained all other available records, including 
service records, and records from various federal agencies.  
Additionally, the Veteran was afforded VA examinations in 
response to his claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).

Diagnostic Criteria

The RO has evaluated the Veteran's disorder as an anxiety 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9400, the 
General Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 10 percent disability rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for an anxiety disorder 
if the Veteran exhibits: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.


Anxiety Disorder

Background

The RO granted service connection for anxiety reaction in a 
rating decision dated in February 1975.  The disability has 
been evaluated as 10 percent disabling since October 1974.

The Veteran's last VA examination prior to leaving his 
employment, was in February 1977, when he was found to have 
moderately disabling anxiety reaction.

In June 2003, the Veteran underwent a VA examination.  He 
stated that he was living with his wife of 33 years.  He 
reported that he was seeking an increased because "stress 
[was] getting to me."  He reported that until October 2002 
he worked as a support technician, stripping and waxing 
floors for 30 years.  He stated he resigned in October 2002 
because of chest pressure.  He reported a history of heart 
problems related to hypertension, including two silent heart 
attacks in August 2001 and May 2002 when his hypertension was 
not controlled by medications. He reported being more relaxed 
since quitting his job and denied feeling anxious or 
depressed, however, he stated he worried about finances and 
what he will do during the day.  He reported no inpatient or 
outpatient psychiatric treatment since discharge from 
service.  His last anxiety attack occurred in-service.  

The examiner stated the Veteran was alert and oriented times 
three, cooperative and maintained appropriate eye contact.  
Articulation, rate, tone, and volume of speech were normal, 
with hesitant flow and paucity of information.  His affect 
was appropriate to content and situation.  His mood appeared 
to be euthymic, and he denied feeling anxious or depressed.  
He denied current suicidal ideation, intent or plan.  There 
was no indication of a thought disorder in terms of delusions 
or hallucinations.  His attention and concentration were 
generally within normal limits, and he was concrete in his 
interpretation of proverbs.  He reported no memory problems.  
The examiner stated his insight and judgment appeared to be 
fair.  

The examiner diagnosed the Veteran with an anxiety disorder, 
not otherwise specified (by history) and assigned a GAF of 
61.  The examiner stated the Veteran had a documented history 
of anxiety attacks and a diagnosis of neurosis, generalized 
anxiety disorder.  However, the Veteran currently reported no 
anxiety or depression and did not meet the diagnostic 
criteria for any mental disorder at this time.  His social 
function appeared to be good.  

The Veteran stated he was not currently working but reported 
severe stress secondary to his previous job.  The examiner 
opined if the Veteran were still at this job, it was likely 
that his level of distress would be significantly increased 
and possibly debilitating. 

In a February 2004 VA treatment record, the Veteran was noted 
to have diagnoses of generalized anxiety disorder and 
adjustment disorder with depression.  The examiner noted 
moderate, mild depression and anxiety, which seemed to be 
exacerbated by changes going on in the household.  He was 
assigned a GAF of 61.

In an April 2004 VA treatment record, it was noted the 
Veteran received supportive psychotherapy for generalized 
anxiety disorder and depression.  He reported that he was 
under stress because his mother and stepfather had moved in 
with him and his wife "a while back."  

In a June 2004 VA treatment record, the examiner noted the 
Veteran's depression had improved, which seemed to have been 
brought on in recent months by the fact that his mother and 
stepfather moved out of his home. The examiner noted the 
Veteran's depression had lifted "pretty much" because the 
home situation had normalized.  The examiner noted the 
adjustment disorder with depression had been resolved.  

In June 2009, the Veteran was afforded a VA examination.  The 
Veteran reported that he had no treatment for anxiety since 
leaving the military.  The Veteran stated that he did not 
currently experience any symptoms related to anxiety.  There 
was some looseness of associations.  He could not spell words 
backwards or do serial sevens.  The examiner stated his 
memory impairment which was noted as moderate, and may have 
resulted from a traumatic brain injury, although the Veteran 
did not report this to be a significant problem, and no 
specific brain injury was reported on the examination.  

The Veteran reported problems with employment were related to 
his physical health.  The examiner stated that if the Veteran 
was suffering from emotional problems, they were of a 
subclinical nature, he was not, and has not been in 
psychiatric treatment since he left the military, and did not 
receive psychotropic medication.  He spent his free time 
working on computers and occasionally went out for dinner.  

The examiner found that the psychiatric disability did not 
cause reduced reliability and productivity; nor did it cause 
occasional decreases in work efficiency or intermittent 
periods of inability to perform occupational tasks.  The 
examiner elaborated that it was not clear that the Veteran 
continued to have an anxiety disorder or if he did, that it 
was having any significant impact on his functioning.  The 
diagnosis was generalized anxiety disorder (residual, by 
history).  The GAF was 72.

Analysis

The evidence shows that the Veteran is married and living 
with his wife.  The June 2003 VA examiner noted the Veteran 
did not meet the diagnostic criteria for any mental disorder.  
The June 2009 VA examiner noted there was no evidence of 
significant disturbances in mood, affect, or thought 
processes.  The Veteran reported he occasionally would go out 
to dinner with his wife; his free time was often spent 
working and playing with computers.

The Veteran himself reported that he did not currently 
experience any symptoms related to anxiety.  While the June 
2009 examiner noted a moderately impaired memory, the 
examiner did not find that the Veteran's symptoms were 
causing any significant social or occupational impairment, 
and assigned a GAF indicative of no more than slight 
impairment in occupational and social functioning.  

The Veteran reported more stress and was given a lower GAF 
earlier in the appeal period, but he was given a GAF 
indicative of only mild occupational and social impairment.  
He was also seen as an outpatient where he received some 
mental health treatment.  These records show, however, show 
findings related to a non-service connected adjustment 
disorder that resolved once his mother and step-father moved 
out.  Even when his mother was living with him, his GAF was 
reported as 60, indicative of disability at the lowest end of 
the moderate range.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 10 percent 
disability rating for an anxiety disorder.  His history shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress. In this matter, the Veteran is not taking any 
medication for his anxiety disorder, and his most recent GAFs 
ranged from 61-72, indicative of mild symptoms.

As such, the Board finds that an evaluation in excess of 10 
percent is not warranted.


Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Veteran's disability is manifested by mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  These symptoms are contemplated by the rating 
criteria.  38 C.F.R. §§ 4.123, 4.124, 4.124(a) (2009).  In 
the absence of evidence presenting "exceptional" 
circumstances, referral of the claim is not warranted for 
consideration of an extraschedular rating; the Veteran's 
disability is appropriately rated under the schedular 
criteria.


Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  In VA 
examinations, the Veteran reported that he did not work due 
to a back disorder, neuropathy, and diabetes. 

The evidence does not show an anxiety disorder prohibits the 
Veteran from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him.  Accordingly, the Board concludes that 
a TDIU rating is not warranted. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for an anxiety disorder is denied.


REMAND

The Veteran was afforded VA examinations in August 2009.  
During his examinations, he reported that he was receiving 
Social Security Disability benefits because of his back 
disability, neuropathy, and diabetes.  The records from the 
Social Security Administration (SSA) have not been associated 
with the claim file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary.

Because entitlement to TDIU is potentially an aspect of the 
claim for increase, and the Veteran does not currently meet 
the percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a) (2009), it may be necessary to refer this case to 
VA's Director of Compensation and Pension for consideration 
under the provisions of 38 C.F.R. § 4.16(b), if the SSA 
records suggest that the Veteran is unemployable due to his 
back disability.  See Bowling v. Principi, 15 Vet. App. 1 
(2001) (holding that the Board cannot grant TDIU under 
38 C.F.R. § 4.16(b) in the first instance).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy 
of that agency's decision concerning 
the Veteran's claim for disability 
benefits, including any medical records 
used to make the decision.

2.  If the SSA records indicate that 
the Veteran was found to be 
unemployable due to his back 
disability, refer the case to VA's 
Director of Compensation and Pension 
for adjudication in accordance with 
38 C.F.R. § 4.16(b).

3.  If the benefit sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


